Citation Nr: 1759625	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  05-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for blurry vision.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for drug and alcohol abuse.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to ratings for a cervical spine disability in excess of 0 percent from December 4, 1994; 10 percent from June 19, 1996; 20 percent from April 26, 2001; 30 percent from May 10, 2004; 60 percent from June 25, 2008; 40 percent from June 19, 2009, and; 60 percent from July 9, 2012. 

7.  Entitlement to a temporary total evaluation based on convalescence following a November 12, 2007, cervical spine surgery.  

8.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left upper extremity before September 27, 2011, and to a rating in excess of 20 percent thereafter.  

10.  Entitlement to a rating in excess of 30 percent for depressive disorder.

11.  Entitlement to a rating in excess of 10 percent for a scar of the neck based on disfigurement.

12.  Entitlement to a rating in excess of 10 percent for a scar of the neck based on pain.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a neurogenic bowel and bladder disability.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the buttocks.

15.  Entitlement to specially adapted housing or a special home adaptation grant.  

16.  Entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  An August 2004 rating decision: 1) granted service connection for radiculopathy of the right lower extremity and granted a 10 percent rating effective February 27, 2003; 2) granted service connection for radiculopathy of the left upper extremity and granted a 10 percent rating effective February 27, 2003; and 3) increased the rating for a cervical spine disability to 10 percent effective March 24, 1997, assigned a 20 percent rating effective February 27, 2003, and assigned a 30 percent rating effective May 10, 2004.  

An April 2005 rating decision granted an effective date of September 23, 2002 for the awards of service connection for radiculopathy of the right lower extremity and left upper extremity.  The April 2005 rating decision granted a 10 percent rating for a cervical spine disability effective June 19, 1996, and a 20 percent rating effective April 26, 2001, and a 30 percent rating effective May 10, 2004.  

A May 2006 rating decision denied the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a neurogenic bowel disability, a neurogenic bladder disability, and loss of use of the buttocks.  A December 2006 rating decision denied the Veteran's claims of entitlement to specially adapted housing and a special home adaptation grant.  

A September 2007 rating decision granted service connection for depressive disorder with a 30 percent rating effective December 11, 2006.  

A June 2008 rating decision denied a temporary total evaluation based on convalescence following a November 12, 2007, cervical spine surgery.  

A July 2009 rating decision granted service connection for a scar from a cervical spine surgery and assigned a noncompensable rating effective July 23, 2008.  A December 2009 rating decision denied service connection for blurry vision.  

An October 2010 rating decision granted service connection for a disfiguring surgical scar of the neck and assigned a 10 percent rating effective December 12, 2007.  

An April 2012 rating decision increased the rating of the Veteran's radiculopathy of the left upper extremity to 20 percent effective September 27, 2011.  

A July 2013 rating decision increased the rating of the Veteran's cervical spine disability to 60 percent from June 25, 2009, to 40 percent from June 19, 2009, and to 60 percent from July 9, 2012.

A March 2015 rating decision denied the claims for service connection for a TBI, PTSD, drug and alcohol abuse, and a sleep disorder.  

A July 2016 rating decision granted a TDIU with an effective date of March 1, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board must remand the Veteran's claims in order for the RO, in the first instance, to correct the impermissible pyramiding that has been awarded, and to again address the remainder of the Veteran's claims following this correction of the record and any associated evidentiary development.  

As an initial matter, the Board notes that when a spine disability is rated based on incapacitating episodes, the award of separate ratings for neurological abnormalities that are due to such disability constitutes impermissible pyramiding.  38 C.F.R. § 4.14; 67 Fed. Reg. 54,345, 54,348 (August 22, 2002).  In this regard the Board points out that, according to VA's Rating Schedule, unless a back disorder is rated under Diagnostic Code 5243 (intervertebral disc syndrome), the back disorder is evaluated under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  If the back disorder is evaluated under Diagnostic Code 5243, then the back disorder is rated either under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes ("Formula for Rating IVDS").  Notably, it is only in a note (Note (1)) to the General Rating Formula that VA is permitted to separately evaluate any associated objective neurologic abnormalities.  The Formula for Rating IVDS contains its own separate notes, and in none of those notes is there any authority for allowing separate evaluations for objective neurologic abnormalities.

The structure of the rating criteria for evaluating back disorders thus allows VA to rating IVDS in only one of two ways: either rate on the basis of restriction in the range of motion with any neurologic abnormalities receiving a separate rating, or rate based on incapacitating episodes of IVDS, but with no provision for separate ratings for the neurologic abnormalities.

In this case, the Veteran's back disorder is rated under Diagnostic Code 5243, which is permissible given that his back disorder is characterized in part by degenerative disc disease.  He is in receipt of a 60 percent rating based on incapacitating episodes of IVDS, and yet also receives a separate 10 percent rating for left lower extremity radiculopathy associated with cervical disc disease.  Under the structure of the rating criteria, this is impermissible.  In addition, he is in receipt of separate rating for radiculopathy of the left upper extremity and right lower extremity, ostensibly associated with lumbar arthritis.  The Board finds it interesting that the radiculopathy, which is a disease of the nerves, is believed associated with arthritis, which is an orthopedic disorder.  The Board suspects the above two separate ratings are also in error.  

Given that there is at least one instance of impermissible rating with respect to the cervical spine IVDS, the Board will remand the case for the RO to correct the assigned ratings.  Thus, further procedural action by the RO is required in order to safeguard the Veteran's due process rights.  

The Board will remand all of the Veteran's claims on appeal as inextricably intertwined with the additional evidentiary development that may occur as the result of the RO's correction of the pyramided ratings that have been assigned to the Veteran.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Following any required evidentiary and procedural development, including all providing all required notification to the Veteran, the RO must issue a rating decision that corrects the ratings that have been assigned to the Veteran in violation of 38 C.F.R. § 4.14 and 67 Fed. Reg. 54,345, 54,348 (August 22, 2002), including the ratings of the cervical spine disability based on incapacitating episodes and the ratings based on neurological impairment associated with such disability.  The RO should advise the Veteran of any rating decision issued pursuant to this paragraph.

2.  Then, readjudicate the Veteran's remaining claims, affording all necessary consideration to the Veteran's claims given the correction that takes place pursuant to the first remand directive.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


